           Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 S.S., by and through A.S.,

               Plaintiff,
       v.                                     CIVIL ACTION NO.
                                              1:18-CV-00313-JPB
 COBB COUNTY SCHOOL
 DISTRICT, et al.,

               Defendants.

                                     ORDER

      This matter is before the Court on Cobb County School District’s

(“Defendant”) Motion for Summary Judgment [Doc. 55]. This Court finds as

follows:

                 BACKGROUND & PROCEDURAL HISTORY

      S.S. is a minor child who has been diagnosed with cerebral palsy,

developmental delay and a speech and language disorder. [Doc. 69-1, p. 9]. As a

result, she struggles with her gross motor skills and functional communication. Id.

Since the year 2000, S.S. has received Special Education services from Defendant.

Id.

      On June 26, 2017, A.S., who is S.S.’s mother, and S.S. (collectively,

“Plaintiffs”) began administrative proceedings by filing a due process hearing
        Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 2 of 7




request form (“Due Process Complaint”) against Defendant with the Georgia

Office of State Administrative Hearings (“OSAH”). Id. at 5. Plaintiffs’ Due

Process Complaint sought to remedy Defendant’s supposed denial of a free

appropriate public education (“FAPE”) required by the Individuals with

Disabilities Education Act (“IDEA”).

      On August 16, 2017, after mediation between the parties failed, Defendant

asked the OSAH Administrative Law Judge (“ALJ”) to enter summary judgment

against Plaintiffs. Id. at 45. To support its motion, Defendant presented several of

S.S.’s Individualized Education Plans (“IEP”), S.S.’s IEP Progress Reports,

affidavits and a 2015 Psychoeducational Report. Plaintiffs opposed any entry of

judgment without a hearing and presented evidence from an expert, Dr. Michael

M. Mueller, regarding several shortcomings of S.S.’s IEP. For instance, Dr.

Mueller opined that S.S. required one-on-one instruction to make academic

progress, and because the IEP did not provide for one-on-one instruction, it was

deficient. Id. at 228. He also asserted that the IEP had too few goals and

objectives, and because of the lack of goals, the majority of S.S.’s school day is

spent without critical instruction. Id. at 230. By way of example, he explained that

most students like S.S. have thirty to forty language, communication and function

skills objectives in their IEPs, and S.S. only has nine. Id. Dr. Mueller emphasized


                                          2
         Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 3 of 7




that S.S. is capable of making academic progress so long as the instruction is on

the level of her cognitive abilities and current skill base. Id. at 228-29.

       No due process hearing was ever held. Instead, on November 7, 2017,

finding that no genuine issue of material fact existed, the ALJ entered an Order

Granting Motion for Summary Determination. [Doc. 3-1]. The ALJ seemed to

conclude that the IEP’s goals and objectives were reasonably calculated to enable

S.S. to make progress because S.S.’s IEP contained measurable goals. Id. at 17.

The ALJ never referenced Dr. Mueller’s concerns that S.S. had too few goals or

required one-on-one instruction.

       After the ALJ entered judgment in favor of Defendant, Plaintiffs brought

this suit seeking review of the ALJ’s decision. [Doc. 3]. On July 29, 2020,

Defendant filed the instant Motion for Summary Judgment. [Doc. 55]. The

parties’ briefing on this motion is nearly identical to the briefs they filed with the

ALJ.

                                     ANALYSIS

       The IDEA was enacted to promote the education of children with

disabilities. Durbrow v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1189 (11th Cir.

2018). The IDEA offers “the [s]tates federal funds in exchange for a commitment

to provide all ‘children with disabilities’ individually tailored special education.”


                                           3
        Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 4 of 7




Id. Under the IDEA, when a state identifies a qualified student, the IEP is the

primary tool by which a state educational agency accomplishes its mandate to

provide disabled students with an appropriately tailored education. Endrew F. ex

rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 994 (2017). An

IEP is a written document that a public school produces in collaboration with an

IEP team, which consists of a student’s parents or guardians, the student’s general

and special education teachers and the representatives of the state educational

agency. 20 U.S.C. § 1414(d)(1)(B). Importantly, the Supreme Court of the United

States has held that the IEP must be “reasonably calculated to enable the student to

receive educational benefits.” Endrew F., 137 S. Ct. at 995-96. Moreover, the IEP

must be “reasonably calculated to enable a child to make progress appropriate in

light of the child’s circumstances.” Id. at 1002. This means that a substantively

adequate IEP should be “appropriately ambitious in light of a student’s

circumstance” such that the student has “the chance to meet challenging

objectives.” Id. at 1000.

      Based on the rule above, this Court must attempt to decide, without the

benefit of a due process hearing or a fully developed record, whether S.S.’s IEP

was designed to challenge her and “to enable her to make progress appropriate in

light of [her] circumstances.” Id. at 999. Because crafting an appropriate IEP


                                         4
        Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 5 of 7




requires a prospective judgment by school officials, a court cannot evaluate

whether an IEP is reasonably calculated to provide a FAPE solely in terms of what

a student actually achieves. Instead, as stated above, the court must determine

whether the goals and benchmarks designated in the plan were “appropriately

ambitious in light of [the student’s] circumstances.” Id. at 1000.

      Here, in the proceedings below, the parties submitted competing evidence as

to whether S.S.’s IEP was reasonable and appropriately ambitious. Whether S.S.’s

IEP should have included a provision that S.S. be assigned a paraprofessional to

work exclusively with her is one such disputed fact. Specifically, Defendant

provided an affidavit from Jessica Coleman, who is the Assistant Director of

Special Education for Defendant. [Doc. 69-1, p. 95]. In the affidavit, Coleman

explains that S.S. does not need an assigned paraprofessional because her assigned

class is small. Id. Plaintiffs, on the other hand, presented expert testimony from

Dr. Mueller wherein he explained that S.S. would not progress unless she was

assigned a paraprofessional. Id. at 228. Whether the goals contained in S.S.’s IEP

were appropriately ambitious was another area in dispute. In Coleman’s affidavit,

she admitted that S.S.’s parents were not satisfied with the goals and objectives for

S.S. Id. at 96. She opined, however, that they were appropriate. Id. Conversely,

Plaintiffs presented Dr. Mueller’s affidavit, which detailed why the IEP goals were


                                          5
        Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 6 of 7




inadequate. Id.at 230. It seems readily apparent to this Court that a genuine issue

of material fact exists as to whether S.S.’s IEP provided a FAPE. In light of this

competing evidence, this Court finds that summary adjudication at the

administrative level without a due process hearing was improper. Without fully

developed evidence, this Court cannot say whether S.S.’s IEP was or was not

reasonably calculated to provide her with a FAPE.

      “A factually intensive inquiry into the circumstances of each individual

child’s case is best resolved with the benefit of agency expertise and a fully

developed administrative record.” Albertville City Bd. of Educ. v. Moore ex rel.

S.B., No. 4:19-cv-00025-SGC, 2020 WL 2767284, at *6 (N.D. Ala. May 28,

2020). When a due process complaint is dismissed without an evidentiary hearing

and the reviewing court lacks findings and conclusions on the merits of the

plaintiff’s claims, as is the case here, remand is the most appropriate remedy.

Jenkins ex rel. T.J. v. Butts Cnty. Sch. Dist., 984 F. Supp. 3d 1368, 1380-81 (M.D.

Ga. 2013). As such, Defendant’s Motion for Summary Judgment [Doc. 55] is

DENIED, and this matter is REMANDED to the ALJ for the required due process




                                          6
        Case 1:18-cv-00313-JPB Document 83 Filed 03/01/21 Page 7 of 7




hearing.1 Any party aggrieved by the decision of the ALJ on remand shall have the

opportunity to appeal that decision in a civil action.

                                  CONCLUSION

      For the reasons stated above, Defendant’s Motion for Summary Judgment

[Doc. 55] is DENIED, and this matter is REMANDED to the ALJ. The Clerk is

DIRECTED to close this case.

      SO ORDERED this 1st day of March, 2021.




1
 Because remand is the proper remedy here, Plaintiff’s Motion for Supplemental
Evidence [Doc. 70] is DENIED as moot. This evidence can be presented at the due
process hearing.

                                           7
